 Case 2:91-cr-00216-WJR-TJH Document 144 Filed 06/16/20 Page 1 of 3 Page ID #:1014




 2

3

4

 5

 6

7

8                   Unittb' �tatts i:listritt <ltourt
9                   <lttntral i:listritt of <ltalifornia
10                         Wtsttrn i:libision
11

12   UNITED STATES OF AMERICA,                         CR 91-00216-WJR-TJH-1
13                       Plaintiff,
14             V.
15   MORGAN CODY, et al.,
16                       Defendants.
17

18         The Court has considered Defendant Morgan Cody's motion for a sentence
19   reduction based on compassionate release, together with the moving and opposing
20   papers.
21         On August 2, 1991, after a jury trial, Cody was convicted of: (1) Two counts of
22   possession with the intent to distribute cocaine, in violation of 21 U.S.C. § 841; (2)
23 Two counts of being a felon in possession of a fireann, in violation of 18 U.S.C. §
24 922; and (3) Two counts of using or possessing a fireann in furtherance of a drug
25 trafficking crin1e, in violation of 18 U.S.C.§ 924(c). On September 18, 1999, District
26   Judge Robert Tin1lin sentenced Cody to: (1) A mandatory life term for the two counts
27 of possession with intent to distribute cocaine; (2) 15 years for the two felon in
28   possession counts, to run concurrently; (3) 5 years on tl1e first§ 924(c) count, to run

                                                                        Order - Page 1 of 3
 Case 2:91-cr-00216-WJR-TJH Document 144 Filed 06/16/20 Page 2 of 3 Page ID #:1015



 1   consecutively; and (4) 20 years on the second § 924(c) count, to run consecutively.
 2   Cody is, currently, serving his sentence at United States Penitentiary, Atwater
 3   [“Atwater”], in Atwater, California.
 4         On February 7, 2020, the warden of Atwater denied Cody’s request for
 5   compassionate release.
 6         Cody, now, moves for a sentence reduction based on compassionate release.
 7         The First Step Act, Pub. L. 115-391, 132 Stat. 5194 [“First Step Act”], sought,
 8   inter alia, to increase the use and transparency of compassionate release by allowing
 9   defendants who have fully exhausted their administrative remedies to seek
10   compassionate relief from the District Court. Administrative remedies are exhausted
11   after the defendant requests the Bureau of Prisons [“BOP”] to initiate a motion for
12   release on the defendant’s behalf and the BOP has either denied the request or failed
13   to respond to the request within 30 days. See 18 U.S.C. § 3582(c)(1)(A). Here,
14   Cody’s motion is exhausted and, therefore, ripe for decision.
15         If the Court finds that extraordinary and compelling reasons warrant a sentence
16   reduction and that the defendant is not a danger to the community, the Court may, after
17   considering the factors set forth in 18 U.S.C. § 3553, reduce the defendant’s sentence.
18   18 U.S.C. § 3582(c)(1)(A). Extraordinary and compelling reasons include, inter alia:
19   (1) A terminal illness; (2) A serious medical condition, from which the defendant is not
20   expected to recover, that substantially diminishes the ability of the defendant to provide
21   self-care within the environment of a correctional facility; or (3) The defendant is at
22   least 65 years old, is experiencing a serious deterioration in physical or mental health
23   because of the aging process, and has served at least 10 years or 75% of the imposed
24   sentence. See United States Sentencing Guidelines § 1B1.13.
25         Cody argued that he is entitled to a sentence reduction because: (1) The First
26   Step Act amended the sentencing scheme under § 924(c) so that the 25 year consecutive
27   terms for successive § 924(c) convictions no longer apply; and (2) Cody is, now, 72
28   years old and suffers serious deterioration in his physical health because of his severe

                                                                          Order – Page 2 of 3
 Case 2:91-cr-00216-WJR-TJH Document 144 Filed 06/16/20 Page 3 of 3 Page ID #:1016



1    osteoarthritis and cataracts.
 2         A change in the law is not an extraordinary and compelling reason to justify
 3   relief. See United States Sentencing Guidelines § lBl.13. As to his arguments
 4 regarding his health, Cody failed to set forth an extraordinary and compelling reason
 5   to warrant a sentence reduction. Further, even if, arguendo, he had set forth an
 6   extraordinary and compelling reason, after considering, inter alia, the § 3553 factors
 7   and the seriousness of Cody's offenses, the Court would decline to exercise its
 8   discretion to reduce his sentence for compassionate release.
 9

10         Accordingly,
11

12         It is �rb'trtb' that the motion for a sentence reduction be, and hereby is,
13   iatnitb'.
14
15   Date: June 16, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                       Order - Page 3 of 3
